Citation Nr: 0801482	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  03-29 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a fractured right ankle.

2.  Entitlement to a compensable rating for residuals of a 
right inguinal herniorrhaphy.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left inguinal hernia.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dental trauma.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to the benefits 
currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a hearing in Cleveland in May 2007 to present 
testimony on the issue on appeal.  The hearing transcript has 
been associated with the claims file.


FINDINGS OF FACT

1.  Prior to April 6, 2005, the veteran's right ankle 
fracture residuals were manifested by moderate limitation of 
motion, that is, dorsiflexion limited to 10 degrees and 
plantar flexion limited to 40 degrees, with no flare-ups, but 
subjective complaints of pain.

2.  Since April 6, 2005, the veteran's right ankle fracture 
residuals are manifested by marked limitation of motion, that 
is dorsiflexion limited to between zero and 8 degrees and 
plantar flexion limited to between 5 and 35 degrees, 
accompanied by increased pain and weakness on repetitive 
movement.

3.  At no point during the appellate period is there evidence 
of ankylosis of the ankle, subastragalar, or tarsal joints; 
nor is there malunion of the os calcis or astragalus or 
evidence of an astragalectomy.

4.  Although the veteran reports use of a truss, he has not 
had recurrent right inguinal hernias at any time during the 
appellate period.

5.  In August 1998, the RO denied the veteran's claim to 
reopen his previously denied claim of service connection for 
a left inguinal hernia.  This decision also denied service 
connection in the first instance for an eye disorder and 
dental trauma.  The veteran did not appeal this decision.

6.  Evidence presented since the August 1998 denial of the 
left inguinal hernia does not bear directly on the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

7.  Evidence presented since the August 1998 denial of the 
dental trauma claim does not bear directly on the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

8.  Evidence presented since the August 1998 denial of the 
right eye disorder claim does bear directly on the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

9.  Sjogren's Syndrome of the right eye, including severe 
dryness, was first manifested many years after the veteran's 
service and the credible medical evidence does not medically 
relate the syndrome to his service. 




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a fractured right ankle are not met prior to 
April 6, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2007).

2.  The criteria for a 20 percent rating for residuals of a 
fractured right ankle are met as of April 6, 2005.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2007).

3.  The criteria for a compensable rating for residuals of a 
right inguinal herniorrhaphy are not met at any time during 
the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.114, Diagnostic Code 7338 (2007).

4.  The August 1998 rating decision is the last final 
disallowance of the veteran's claim for service connection 
for a left inguinal hernia, and the only final disallowance 
of his claims for service connection for dental trauma and 
for an eye disorder.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  

5.  Evidence added to the record since the August 1998 rating 
decision is not new and material to the claim of entitlement 
to service connection for a left inguinal hernia; thus, the 
application to reopen is denied.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2001).

6.  Evidence added to the record since the August 1998 rating 
decision is not new and material to the claim of entitlement 
to service connection for dental trauma; thus, the 
application to reopen is denied.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2001).

7.  Evidence added to the record since the August 1998 rating 
decision is new and material to the claim of entitlement to 
service connection for a right eye disorder; thus, the 
application to reopen is granted.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2001).

8.  The veteran's current right eye disorder, to include 
Sjogren's Syndrome with severe dry eye, was not incurred or 
aggravated in the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August and October 2001, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to reopen his previously denied claims of 
service connection, and specifically the standard by which 
"new and material evidence" is determined, as well as the 
elements of the underlying service connection claims.  The 
August letter reminded the veteran of the reason for the 
original denial of the eye claim.  While the reasons for his 
denials of the left hernia and dental claims were not 
provided, subsequent correspondence from the veteran 
indicates a substantive understanding of the claims and that 
a nexus to an incident in service was required.  See private 
doctor's statement submitted by the veteran, dated in April 
2003, regarding the left inguinal hernia; see also VA Form 9, 
dated in October 2003, regarding the claimed dental trauma.  

The notices also informed the veteran of information and 
evidence necessary to substantiate his increased rating 
claims and delineated which information VA would seek to 
provide and which information that he was expected to 
provide.  

In March 2006, the veteran was instructed to "submit any 
evidence in his possession that pertains to the claims." He 
also was advised of the initial disability rating and 
effective date elements of the claims at that time.  In 
September 2006, the claims were readjudicated based on all 
the evidence, without taint from prior adjudications.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran has 
been able to participate effectively in the processing of his 
claims, and the late notice did not affect the essential 
fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  First, in a claim to reopen, VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's duties have 
been fulfilled.  

Furthermore, the veteran and his representative have had 
ample opportunity to identify additional outstanding medical 
records that have not already been obtained, and have not 
done so.  In fact, the veteran indicated in his May 2007 
hearing that everything that could be obtained had been 
obtained, and that he had sent in everything that he had 
regarding the claim.

VA does not have a duty to provide the veteran a VA 
examination if the claim is not reopened.  See 38 U.S.C. § 
5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2007).  
As discussed above, in this case, the AOJ complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to substantiate his new and 
material evidence claims.  Since no new and material evidence 
was received referable to the hernia and dental claims, an 
examination is not required regarding them.  With respect to 
the eye disorder claim, it is reopened below, and medical 
evidence sufficient to decide the claim is of record.  
Finally, with respect to the disability evaluation claims, 
the veteran has undergone VA medical examinations.  In sum, 
under these circumstances, the Board considers the duty to 
assist requirements are met with respect to each of the 
veteran's claims.

Disability Evaluations

The veteran seeks higher evaluations for his service-
connected right ankle disability and right inguinal hernia 
residuals.  Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).


Right Ankle Disability 

Service connection was established for residuals of a chipped 
fracture of the right ankle in October 1966 and was evaluated 
as noncompensable under DC 5299, the generic code for 
musculoskeletal disabilities.  By rating decision in August 
1998, the disability evaluation was increased to 10 percent 
under DC 5271, the code for limitation of motion of the 
ankle.  The veteran brought his claim for an increase in 
evaluation in February 2001.

Under DC 5271, moderate limitation warrants a 10 percent 
rating, while marked limited motion warrants a 20 percent 
rating.  38 C.F.R. § 4.71a (2007).  

Functional loss also must be considered in addition to these 
criteria.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2007); see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In 
particular, if the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination, assuming 
these factors are not already contemplated by the governing 
rating criteria.  Claimed functional loss must be supported 
by adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion.  See DeLuca v. Brown, 
supra.

During the course of the appeal, the veteran underwent three 
VA examinations of the service-connected right ankle 
disability.  He also submitted one private examination during 
the appeal.  Additionally, VA outpatient clinical records are 
of record, dated from March 1999 to November 2002.  The 
veteran testified as to his current symptoms in his May 2007 
hearing, as well as in written correspondence received 
throughout the appeal.  Based on a review of the record, the 
higher, 20 percent rating, is warranted from April 2005 
forward.  

At his June 2002 VA examination, the veteran presented with 
complaints of aching and soreness without additional flare 
ups.  His range of motion in dorsiflexion was limited to 10 
degrees, out of a normal 20 degrees.  His plantar flexion was 
limited to 40 degrees, out of a normal 45.  He had pain at 
the extremes of motion and difficulty with the heel to toe 
walk.  The concurrent outpatient clinical records show 
similar findings.  In a September 2001 VA Rheumatology Clinic 
note, he had full extension of the ankle.  A January 2002 
outpatient clinical note indicated that the veteran had good 
range of motion in his ankles bilaterally.  Thus, the 
evidence shows that the veteran had nearly normal plantar 
flexion and at most moderately limited dorsiflexion.  This 
symptomatology warrants no higher than a 10 percent rating.  

An April 6, 2005 VA examination, however, marks an increase 
in severity.  The veteran presented with complaints of more 
severe pain, accompanied by weakness and stiffness.  He was 
unable to achieve any degree of dorsiflexion.  His plantar 
flexion was slightly limited at 40 degrees.  While he still 
reported no flare ups, he indicated that repetitive use of 
the joint did cause increased pain.  Furthermore, pain was 
objectively noted throughout the range of motion.  These 
symptoms, with the additional functional limitation, more 
nearly approximate the marked limitation contemplated by the 
higher rating category of 20 percent.  

The subsequent medical evidence supports the higher, 20 
percent rating as well.  The veteran reported on his March 
2006 private examination that he was having functional 
limitations with respect to climbing stairs and driving.  
Severe tenderness was noted on examination.  His dorsiflexion 
and plantar flexion were each limited to 8 degrees.  This 
represents marked limitation.  

The June 2006 VA examination noted the veteran's other 
diagnoses that may be responsible for his increase in pain, 
particularly rheumatoid arthritis and bilateral peripheral 
neuropathy.  The examination did show an improvement in 
dorsiflexion, limited to 15 degrees out of 20.  Plantar 
flexion, however, was 5 degrees out of 45.  The examiner 
noted that repetition of movement caused an increase in pain, 
but no further demonstrable limitation of motion.  These 
symptoms continue to support the 20 percent rating.

In sum, prior to April 6, 2005, the veteran's right ankle 
fracture residuals were manifested by moderate limitation of 
motion without flare ups, but with subjective complaints of 
pain.  This warrants no higher than a 10 percent rating.  
Since that time, however, the veteran's residuals have been 
manifested by marked limitation of motion and accompanied by 
functional loss characterized by increased pain and weakness 
on repetitive movement.  As of that date, therefore, the 
maximum 20 percent rating is warranted.

As for higher ratings afforded by alternative diagnostic 
codes, DCs 5270 and 5272 provide ratings based on ankylosis 
of the joint, that is, the joint being fixed and incapable of 
motion.  As the evidence clearly shows that the veteran has 
motion in the joint, these codes are inapplicable. 

DC 5273 requires malunion of the os calcis (heel bone) or 
astragalus (bone connecting the foot to the fibula and 
tibia).  DC 5274 relates to removal of the astragalus.  X-ray 
evidence in April 2005 revealed no fracture, dislocation, or 
destructive bone changes in the ankle.  Nor did it, or the 
clinical records, reveal evidence of the astragalus being 
removed.  Thus, DCs 5273 and 5274 are not applicable.  


Right Inguinal Herniorrhaphy

Service connection for residuals of a right inguinal 
herniorrhaphy was established in October 1966 and was 
evaluated as noncompensable under 38 C.F.R. § 4.114, DC 7338, 
the rating criteria for digestive disabilities, and 
specifically for inguinal hernia.  The rating has remained at 
the noncompensable level since that time.  The veteran 
brought his claim for an increase in evaluation in February 
2001.

Under the applicable rating criteria, a 10 percent evaluation 
is appropriate for a recurrent postoperative hernia that is 
readily reducible and well supported by a truss or belt.  A 
30 percent evaluation is appropriate for a small recurrent 
postoperative hernia, or an unoperated irremediable hernia, 
that is not well supported by truss or is not readily 
reducible.  

In his May 2007 hearing, the veteran testified that he 
continued to experience what he felt were symptoms of his 
service-connected right hernia, including a pulling sensation 
and discomfort during sexual intercourse.  Due to this, he 
reported that he wore a truss at all times.  Also of record 
are two VA examinations, private and VA treatment records, 
and as written statements by the veteran.  The evidence does 
not show an increase in symptomatology attributable to the 
service-connected right hernia to warrant a compensable 
rating. 

The veteran's June 2002 VA examination failed to reveal any 
symptoms associated with the service-connected right inguinal 
hernia.  Objective examination showed no tenderness in the 
inguinal canals or the testicles.  There were no hernias 
found on exam.  At his April 2005 VA examination, the veteran 
told the examiner that he wore a truss at all times, except 
when driving and when reporting for medical appointments.  
Similar to the earlier exam, no tenderness and no hernias 
were found. 

Outpatient clinical records did not contradict these 
findings.  Specifically, records dated from March 1999 to 
November 2002 were negative for complaints or treatment 
referable to the right hernia.  The veteran did receive 
treatment for other genitourinary disorders, such as benign 
prostatic hypertrophy, balanitis, cystic lesions, and 
internal hemorrhoids.  There is no evidence, however, of any 
treatment for recurrent right inguinal hernia, or any medical 
reason for the truss that the veteran reports that he wears. 

The Board does not doubt that the veteran is sincere in his 
beliefs that the pain he experiences is related to his 
service-connected disability.  However, disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. 
Part 4.   The Schedule is clear on what disability symptoms 
warrant a compensable rating for inguinal hernias.  The 
veteran has not exhibited those symptoms.  The preponderance 
of the evidence is against the veteran's claim.  Therefore, 
the benefit of the doubt provision does not apply.  A 
compensable rating is not warranted.


New and Material Evidence

The veteran seeks service connection for a left inguinal 
hernia, which he alleges is the result of heavy lifting in 
service.  He further seeks service connection for dental and 
eye disabilities, which he contends are the result of an 
assault in service.  A review of the record reveals that the 
veteran's claim for service connection for a left inguinal 
hernia was denied by an October 1966 rating decision.  
Service connection for the dental trauma and eye disabilities 
was denied by an August 1998 rating decision.  Neither rating 
was appealed.  

In the October 2002 rating decision on appeal, the RO 
determined that new and material evidence had not been 
submitted on the hernia issue, but appeared to reopen the 
remaining two issues without discussion, as the merits of the 
issues are discussed.  Nevertheless, regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted on each of the three 
previously denied claims.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed 
to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims).  

Whether new and material evidence has been submitted is 
determined based on the law in effect at the time the veteran 
submits an application to reopen the claim.  In this case, 
the veteran's application was received in February 2001.  
Thus, "new and material evidence" is "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001).   

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Left Inguinal Hernia

Service connection for a left inguinal hernia was denied by 
rating decision in October 1966.  The record at the time 
included the veteran's service medical records and VA in-
patient records dated in August 1966 showing surgery for the 
left-sided hernia.  The RO denied the veteran's claim as 
there was no evidence of treatment for a left-sided hernia 
during service, and the veteran's separation examination was 
negative for the same.  The veteran did not appeal the 
decision.  It, therefore, became final.  38 U.S.C. § 4005(c) 
(1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1966).  New and 
material evidence is required to reopen the claim.  

The veteran attempted to reopen the claim by application in 
March 1998.  He submitted correspondence referring to his 
service medical records as well as bills for prescriptions 
for a number of disorders.  Also entered into the record was 
a July 1998 VA examination, finding no evidence of a hernia.  
The RO denied the veteran's application to reopen the claim 
by rating decision in August 1998.  The veteran did not 
appeal that decision; therefore, it too became final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).  This decision is considered the last final 
disallowance of the left hernia claim.  Thus, evidence 
introduced into the record since the August 1998 decision 
will be considered for reopening the veteran's claim. 

Since August 1998, the veteran has submitted private clinical 
records dated from 1971 to 1998; VA outpatient clinical 
records dated from March 1999 to November 2002; and, private 
clinical records dated from July 2005 to March 2006.  He also 
underwent two VA examinations, in June 2002 and April 2005, 
specific to the disorder alleged, the reports of which are of 
record.  He submitted an April 2003 private doctor's 
statement.  Transcripts from his March 2004 hearing before a 
Decision Review Officer at the RO and his May 2007 hearing 
before the undersigned Veterans Law Judge have been 
associated with the file, as have numerous personal written 
statements. 

The private clinical records all document treatment for 
unrelated eye, dental, and ankle disorders.  Because they do 
not bear directly and substantially upon the specific matter 
under consideration, these records are not material and 
therefore cannot serve to reopen the veteran's previously 
claim. 

The VA clinical records do include occasional genitourinary 
examinations during the course of outpatient and primary care 
treatment.  However, on each occasion, the symptoms related 
to burning, itching, urinary frequency, and lesion type 
problems, as opposed to pain associated with a hernia.  In 
fact, inguinal hernia consistently was ruled out.  See VA 
outpatient clinical records dated in April 1999, July 1999, 
and June 2000.  The two examination reports in June 2002 and 
April 2005 demonstrate no evidence of a hernia.  In all, the 
VA records were devoid of treatment for a hernia.  As such, 
they do not bear on the matter under consideration and cannot 
serve to reopen the veteran's previously claim.

The April 2003 private doctor's statement states that the 
veteran's "increased sensitivity around the groin area and 
some discomfort in the testicles" was "probably secondary 
to his bilateral inguinal hernia repairs which he had in the 
1960's."  Even when the credibility of this statement is 
presumed for the purposes of reopening, the statement does 
not relate a current disability to an incident in the 
veteran's service.  It speculates on a possible cause for the 
veteran's current pain that has not been able to be medically 
established, and points to an event outside of service.

Compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability.  See Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997).  Further, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).  Finally, in the 
absence of proof of the presently claimed disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Thus, the April 2003 physician's statement 
that posits a nonpathological reason for the veteran's pain, 
even if presumed credible, is not material to the matter 
under consideration.

The veteran's testimony from both his hearings is new and 
relevant to the matter under consideration.  Specifically, he 
recognized that the surgery in service was on a right-sided 
inguinal hernia and further that his left-sided inguinal 
hernia was operated on after he separated from service.  
However, he argues that that he actually had pain on both 
sides during service and just did not seek treatment for it.  
He relies on the left inguinal herniorrhaphy taking place 
eleven months after his separation (and thus within one year) 
to support this proposition.  Regardless, new arguments based 
on evidence already of record at time of a previous decision 
do not constitute new evidence.  Untalan v. Nicholson, 20 
Vet. App. 467 (2006).  The August 1966 medical records 
regarding the surgical treatment of the left hernia were 
reviewed prior to the last final disallowance and were found 
to show no relation to the veteran's service.  In this 
instance, the veteran's testimony alone is not sufficient to 
reopen his claim.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
New and material evidence having not been received, the 
application to reopen the veteran's previously denied claim 
of service connection for a left inguinal hernia, or 
residuals thereof, is denied.

Dental Trauma 

The veteran contends that his extensive dental treatment in 
service, and ultimately his current dental problems, were due 
to an in-service assault on his face.  An August 1998 rating 
decision denied the veteran's claim for service connection 
for dental trauma as the service medical records did not 
document dental trauma occurring during military service, but 
instead routine dental care.  The veteran did not appeal.  It 
became final, requiring new and material evidence to reopen 
the claim.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998).  

Of record at the time of the denial were the veteran's 
service medical records, which demonstrated carious teeth at 
entry and routine dental care during service, including tooth 
extractions.  No trauma to the teeth was noted in connection 
with the in-service assault.  Since the denial, the veteran 
submitted evidence of current treatment for dental disorders.  
This evidence is not new and material, as it does not bear 
directly on the matter under consideration, namely, dental 
trauma during service.  

The veteran also has testified in a hearing before the 
undersigned and submitted numerous written statements.  This 
evidence, however, cannot in this instance serve to reopen 
the clam.  He now contends that his teeth were "loose" 
after being kicked in the face in service.  This is not 
supported by the contemporaneous service medical records.   
His testimony amounts to new arguments based on evidence 
already of record at the time of the last final disallowance.  
This is not new and material.  New and material evidence 
having not been submitted, the application to reopen the 
previously denied claim is denied.

Right Eye Disorder

By rating decision in August 1998, the RO denied the 
veteran's claim for a right eye disorder to include vision 
loss, as service medical records did not confirm residuals of 
an eye disorder, and the subsequent evidence did not show a 
nexus to service.  At the time of the denial, the claims 
folder contained the veteran's service medical records, 
personal statements about his current disorder, and bills for 
current prescriptions for a number of disorders.  The veteran 
did not appeal the denial; therefore, it is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).  New and material evidence must be submitted 
to reopen the claim.  

By application in February 2001, the veteran attempted to 
reopen his claim.  After development was undertaken, the 
claim was denied, and the veteran filed a timely appeal.  
Thus, to determine whether new and material evidence has been 
submitted, all evidence submitted from August 1998 forward 
will be reviewed. 

Since August 1998, the veteran has submitted duplicates of 
his service medical records; private medical records dated 
from 1970 to 1993 and from July to November 2005; VA 
outpatient clinical records dated from March 1999 to November 
2002; VA examination reports dated in June 2002 and April 
2005; and an attempted private nexus opinion dated in June 
2003.  He also has testified before the undersigned.

The service medical records are not new, as they were 
previously submitted to agency decision makers.  The private 
medical records and the VA outpatient clinical records are 
new, but are not material.  They show treatment beginning 
many years after service for a bilateral eye disorder.  That 
the veteran has an eye disorder is not in dispute.  Rather, 
the question is whether an in-service laceration under his 
right eye caused his later developed eye disorder.  These 
treatment records do not speak to such a connection.  

The June 2003 medical opinion, however, did attempt to link 
the veteran's in-service laceration to his current condition.  
It described the laceration and presumed resultant damage.  
The physician noted a partial duct obstruction and found that 
this was consistent with damage and injury from the in-
service assault.  Presuming its credibility for the limited 
purpose of ascertaining its materiality, it is considered 
both new and material.  See Justus v. Principi, 3 Vet. 
App. 510, 512 (1992).  The claim for service connection for 
an eye disorder is reopened.  

Because the AOJ weighed the merits of the eye disorder claim 
after submission of this evidence, there is no prejudice to 
the veteran for the Board to render a decision as to 
entitlement here.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection

The veteran has testified that during an assault in service, 
he was kicked in the face, sustaining injury to his right eye 
lid and necessitating surgery involving the right tear duct.  
He further contends that he has had problems with the eye 
ever since, and that his current disorder is causally 
related.

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service medical records confirm that in April 1965, the 
veteran was involved in a fight and was kicked in the face.  
He sustained a laceration along the lower right eye lid with 
"probable transection of the lachrymal duct."  
Ophthalmologic examination the following day, however, 
confirmed that there was no duct injury.  No follow up 
treatment was noted.  The veteran's September 1965 separation 
examination found his eyes to be normal.  On his report of 
medical history, he specifically denied eye trouble. 

Post-service treatment records show occasional complaints 
referable to the right eye beginning in May 1970, some five 
years after his separation from service.  These involve 
foreign bodies being lodged in the eye in the course of the 
veteran's employment.  See also private records dated in June 
1971 and October 1980.

The veteran's current diagnosis referable to the right eye is 
Sjogren's Syndrome, with resultant severe dry eye.  The Board 
notes this syndrome is diagnosed bilaterally.  See April 2005 
VA examination report.  The syndrome is manifested by dryness 
of mucous membranes causing changes in the lachrymal and 
salivary glands and is often associated with rheumatoid 
arthritis.  Stedman's Medical Dictionary, 27th Ed., page 
1767, (c) 2000.  

A review of the outpatient clinical records shows that in an 
October 2000 VA Rheumatology Clinic note, the veteran was 
noted to have been diagnosed with rheumatoid arthritis 
approximately a year prior by a private rheumatologist.  His 
initial symptoms were pain and swelling in the joints.  He 
was started on different medication in September 2000, and 
reported that since that time, he had experienced a sensation 
of "numbness" in his eyes.  He began to see spots.  He also 
complained of itchy eyes.  The impression was visual changes 
possibly due to rheumatoid arthritis medication.  Further 
treatment in November 2000 refined the diagnosis to bilateral 
blepheritis, or a dysfunction of the glands of the eyelids.  

The veteran underwent VA eye examination in June 2002.  The 
veteran reported that he had damage to his tear drainage 
system in service and now experienced dry, itchy eyes, with 
occasional fluttering and swelling.  While the report notes 
that the file was not reviewed, the examiner did indicate 
that any dry eye he was currently experiencing was likely due 
to his arthritis and his medication rather than to any prior 
torn tear ducts.  She noted that there was no evidence of 
such duct damage on exam.  This is consistent with the 
service medical records which confirm that such damage did 
not occur.  

In June 2003, the veteran submitted a private physician's 
medical opinion, which in substance stated that from the 
veteran's scar formation under his eye, he assumed a 
laceration with resultant damage to the duct.  The physician 
noted that he found a current "partial narolacrimal duct 
obstruction."  Given the veteran's complaints of tearing and 
irritation, the physician concluded that these symptoms were 
consistent with the accident in service.  

This opinion is not probative of the issue at hand, given its 
reliance on an inaccurate factual premise.  Specifically, no 
damage to the duct was found in service.  No treatment for 
the duct is documented thereafter.   Because the physician 
inappropriately relied on damage to the duct in service in 
concluding in favor of a nexus, that nexus is discounted.  

In April 2005, the veteran underwent further VA examination.  
The optometrist reviewed the veteran's claims file and 
examined the veteran's eyes.  He confirmed the diagnosis as 
Sjogren's Syndrome with resultant severe dry eyes.  The 
optometrist could not make a connection between any possible 
tear duct damage in service and the veteran's current dry 
eyes. 

In sum, the veteran's service medical records are positive 
only for a laceration of the eye lid, and specifically find 
against an injury to the tear duct.  His post-service 
treatment for his current eye problem is wholly in 
conjunction with his treatment for rheumatoid arthritis.  The 
specific diagnosis referable to his eyes bilaterally is one 
commonly associated with rheumatoid arthritis.  The probative 
evidence in the case, that is, the June 2002 VA eye 
examination with opinion, does not support a connection 
between the current disorder and the injury in service.  The 
sole opinion in favor of such a connection is based on an 
inaccurate factual premise.  Therefore, the preponderance of 
the evidence is found to be against the veteran's claim; the 
benefit of the doubt provision does not apply.   Service 
connection for the veteran's current right eye disorder, to 
include Sjogren's Syndrome with severe dry eye, is not 
warranted. 


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a fractured right ankle is denied, prior to April 6, 2005.

Entitlement to a 20 percent rating for residuals of a 
fractured right ankle is granted, as of April 6, 2005, 
subject to regulations applicable to the payment of monetary 
benefits.

Entitlement to a compensable rating for residuals of a right 
inguinal herniorrhaphy is denied.

New and material evidence having not been submitted, the 
application to reopen the previously denied claim of service 
connection for a left inguinal hernia is denied.  

New and material evidence having not been submitted, the 
application to reopen the previously denied claim of service 
connection for dental trauma is denied.

New and material evidence having been submitted, the 
application to reopen the previously denied claim of service 
connection for a right eye disorder is granted.

Service connection for residuals of a right eye injury, to 
include Sjogren's Syndrome with severe dry eye, is denied.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


